UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q/A [X]QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2010 []TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number 001-32220 PRIME STAR GROUP, INC. (Exact name of small business issuer as specified in its charter) Nevada 87-0636498 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 4560 S. Decatur, Suite 303B, Las Vegas, Nevada 89103 (Address of principal executive offices) Registrant’s telephone number, including area code: (702)588-5965 American Water Star, Inc. (Former Name) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the last 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X]No [] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [ ]No [X] The number of shares of Common Stock, $0.001 par value, outstanding on September 30, 2010, was 77,160,726. Transitional Small Business Disclosure Format (check one):Yes []No [X] INDEX PART I Financial Information Item 1.Financial Statements 1 Balance Sheets as of September 30, 2010 (unaudited) and December 31, 2009 (audited) 1 Statement of Operations for the nine months ended September 30, 2010 2 Statement of Cash Flows for the nine months ended September 30, 2010 3 Footnotes to the financial statements 4 Item 2. Management’s Discussion and Analysis or Plan or Operation 8 Item 3. Controls and Procedures 9 PART II Other Information Item 1. Legal Proceedings 10 Item 2. Unregistered Sale of Equity Securities and Use of Proceeds 10 Item 3. Defaults Upon Senior Securities 10 Item 4. Submission of Matters to a Vote of Security Holders 11 Item 5.Other Information 11 Item 6.Exhibits
